Citation Nr: 0615602	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty from July 1963 to 
July 1967.

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2005, it was remanded to the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, the case returns to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
herein has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim and the evidence necessary to substantiate it.

2.  The veteran is not shown to have post-traumatic stress 
disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for post-
traumatic stress disorder.  He claims that combat experiences 
in service resulted in post-traumatic stress disorder.  He 
argues that he is entitled to service connection on that 
basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In correspondence dated in April 2002 and 
April 2005, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 
16 Vet. App. at 187.  

In this regard, the Board notes that the RO provided the 
veteran with a copy of the June 2002 rating decision, June 
2003 statement of the case, March 2005 Board remand, and 
January 2006 supplemental statement of the case, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The June 2003 statement of the 
case and January 2006 supplemental statement of the case 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim and those pertinent to the 
implementation of the VCAA.  

In that regard, it is also noted that during the course of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) handed down Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  In Pelegrini II, the 
Court reaffirmed that the enhanced duty to notify provisions 
under the VCAA should be met prior to an initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim.  
In the instant appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2002 was given prior to the first AOJ adjudication of 
the claim, it did not provide the veteran with all of the 
information regarding the evidence necessary to establish a 
claim for service connection in as complete a manner as the 
April 2005 letter.  Notwithstanding, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also notes that the April 2005 VCAA notice 
contained a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  Although the 
foregoing notice post-dated the initial rating action, such 
notice to the veteran can be considered satisfactory since it 
properly conveyed to the veteran the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision and 
statement of the case, asked the veteran for all the 
information and evidence necessary to substantiate his claim 
- that is, evidence of the type that should be considered by 
VA in assessing his claim.  A generalized request in the 
initial VCAA notice for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the initial notice did not harm the veteran, 
and it would be legally proper to render a decision in the 
case without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a pertinent VA examination in December 
2005.  The report of the examination looks complete on its 
face.  Probative opinions were offered, and the rationales 
for the opinions were provided.  There is no indication that 
additional examination is necessary for the fair adjudication 
of the veteran's claim.  38 U.S.C.A. § 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for post-traumatic stress disorder.  

Finally, it is noted that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal.  As this 
decision results in the denial of the veteran's claim for 
entitlement to service connection, however, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's implicit 
contention that he experienced traumatic events during 
service related to combat experiences in the Republic of 
Vietnam during the Vietnam War era, and that these stressful 
events are responsible for his post-traumatic stress 
disorder.  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (1998); see also Gaines v. West, 11 Vet. App. 
113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in post-
traumatic stress disorder cases).

However, if the "claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

The Board recognizes the veteran's receipt of both the Purple 
Heart award and the Combat Infantryman Badge and would 
concede that these awards are conclusive evidence of the 
veteran having experienced an inservice stressor in 
accordance with 38 C.F.R. § 4.125.  The veteran's claim, 
however, turns instead upon the threshold question of whether 
there is a current diagnosis of post-traumatic stress 
disorder.  As explained in detail below, the Board finds that 
there is no such evidence.  

As noted previously, service connection for post-traumatic 
stress disorder requires three elements:  (1) a current 
medical diagnosis, (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the in-service stressor.  The Board has reviewed the record 
in its entirety.  It is significant that the record contains 
no instance in which there was a diagnosis of post-traumatic 
stress disorder in the past, nor is there the current 
indication that the veteran has post-traumatic stress 
disorder.  

The post-service VA medical records document the psychiatric 
treatment of the veteran on several occasions from September 
2000 to August 2003, resulting in various diagnoses, 
including anxiety, rule out panic disorder, depression and 
insomnia.  In no instance was post-traumatic stress disorder 
diagnosed.  Moreover, an October 2001 mental status 
examination included a post-traumatic stress disorder 
screening that was found to have been negative.  The 
resulting diagnoses were anxiety and rule out panic disorder.   

Significantly, the veteran underwent VA psychiatric 
examination in December 2005, for the express purpose of 
determining whether he has post-traumatic stress disorder 
that could be related to service.  The mental health 
professional conducting the examination had the benefit of 
the review of the veteran's claims folder, and presented the 
findings in a well documented and thorough manner, that 
included reasons and bases for the conclusions reached.  The 
evaluation included a detailed review of the veteran's 
history, including his military history.  The examination 
report also contained the results of detailed interviews.  
The diagnoses that were made following the examination were 
anxiety disorder due to medical condition; post-traumatic 
stress disorder by history; and alcohol/substance dependence 
in remission.  The examiner summarized the report by stating 
that the veteran has a documented history of post-traumatic 
stress disorder, but then stated that "there is no evidence 
at the present time that the veteran meets the criteria for 
post-traumatic stress disorder."  It is noted that the VA 
examiner did not elaborate as to the basis for the reference 
to the veteran's "documented history of post-traumatic 
stress disorder."  Gleaning that history from the text of 
the December 2005 VA examination report would require 
conjecture.  There are references in that text to 
documentation in 1966 of such symptomatology as dreams, 
fears, and hypervigilance resulting in a diagnosis of 
psychotic reaction.  Critically, however, a current diagnosis 
of post-traumatic stress disorder was not made in the 
December 2005 VA examination report.  

In essence, there is no competent medical evidence that the 
veteran currently has post-traumatic stress disorder.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Service connection cannot be granted 
for post-traumatic stress disorder where, as in the present 
case, the preponderance of the evidence fails to demonstrate 
that the veteran currently has such a disability.  The 
criteria for a valid claim for post-traumatic stress 
disorder, therefore, have not been met in this case.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer at 225 (1992).  

While the Board is sympathetic to the veteran's assertions 
that he currently has post-traumatic stress disorder, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis of that disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, if the veteran is hereafter 
diagnosed with post-traumatic stress disorder, he is free to 
resubmit his claim of service connection.  Until then, in the 
absence of competent medical evidence presently demonstrating 
post-traumatic stress disorder, the claim of service 
connection for that disorder must be denied.  38 U.S.C.A. 
§ 5107.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has post-traumatic stress disorder.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's claim 
for service connection for post-traumatic stress disorder 
must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


